Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, there is no prior art nor reasons to modify any prior art to have at least one mounting bracket for attaching the tubular members to the ring member at the front end of the skeletal framework, wherein said at least one mounting bracket is configured to grip the ring member, wherein said at least one bracket member is defined by a mounting bracket with a plurality of fingers which are configured to grip the ring member and support the engine of the second type; a pair of boot members disposed on each side of each of the T-square braces of said engine of said second type such that the T-square brace member of the engine of the second type is sandwiched between said pair of boot members, said pair of boot members being attached to each said mounting bracket, wherein said pair of boot members are constructed of a material having vibration and sound dampening properties
The limitations stated along with the other limitations of the independent claim give reason for
allowance. Claims 6-7 and 9-11 are allowable as being dependent on Claim 1.
	Regarding Claim 17, there is no prior art nor reasons to modify any prior art to have at least one attachment member is defined by a mounting bracket for attaching the longitudinal members to the circular member wherein said at least one mounting bracket is configured to grip the ring member, wherein said at least one bracket member is defined by a mounting bracket with a plurality of fingers which are configured to grip the circular member and support the engine of the second type; a pair of boot members disposed on each side of each of the T-square braces of said engine of said second type such that the T-square brace member of the engine of the second type is sandwiched between said pair of boot members, said pair of boot members being attached to each said mounting bracket, wherein said pair of boot members are constructed of a material having vibration and sound dampening properties. The limitations stated along with the other limitations of the independent claim give reason for allowance. 
	Regarding Claim 19, there is no prior art nor reasons to modify any prior art to have at least one attachment member is defined by a mounting bracket for attaching the longitudinal members to the circular member wherein said at least one mounting bracket is configured to grip the ring member, wherein said at least one bracket member is defined by a mounting bracket with a plurality of fingers which are configured to grip the circular member and support the engine of the second type; attaching a pair of boot members on each side of each of the T-square braces of said engine of said second type, said pair of boot members further being attached to each said mounting bracket, wherein said pair of boot members are constructed of a material having vibration and sound dampening properties. The limitations stated along with the other limitations of the independent claim give reason for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the
issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions
should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        



	/TIMOTHY D COLLINS/                              Supervisory Patent Examiner, Art Unit 3644